Citation Nr: 0802664	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  03-11 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969 and from August 1971 to August 1974.  He died in March 
2001.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The appellant testified at a Board video 
conference hearing in January 2004.  The Board remanded this 
case to the RO in July 2004.  Subsequently, the Board denied 
the appellant's claim in February 2006, and the appellant 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  The appellant's representative and the VA 
Office of General Counsel filed a Joint Motion for Remand 
(JMR), which was granted in a May 2007 Order by the Court.  

Per the parties' JMR, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The July 2004 Board remand directed that the claims file be 
forwarded to a VA cardiologist for review and directed that 
the physician offer an opinion to the questions set forth in 
the remand.  Specifically, initially, the physician was to 
determine whether the physiologic heart murmur that was found 
during the veteran's pre-induction examination in 1967 was 
considered a disease process, or a congenital, developmental 
or familial defect.  A VA opinion was done in March 2005.  
The examiner responded "no" to this question and found that 
the physiological murmur was a normal finding.  Subsequently, 
the Board denied the appellant's claim in February 2006.  
However, in the JMR, the parties agreed that in its February 
2006 decision, the Board failed to ensure compliance with its 
July 2004 remand per Stegall v. West, 11 Vet.App. 268 (1998) 
because the March 2005 VA opinion was either non-responsive 
or insufficient in that the Board's initial question was 
binary and, thus, required that the examiner choose one of 
the two options, which, according to the JMR, the physician 
did not do.  Further, the JMR noted an August 1970 rating 
decision in which the RO found that the veteran's heart 
murmur was a constitutional or development abnormality, and 
indicated that while the physician was competent to disagree 
with the August 1970 diagnosis, the physician was required to 
discuss all the evidence and offer a rational for any opinion 
in order to fully comply with the Board remand.  Moreover, 
the parties agreed that the Board erred in accepting the 
physician's remaining answers because they were presumably 
predicated upon the first answer.  Additional action is 
therefore necessary to clarify these matters.   

Lastly, the Board also notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Although the present appeal involves the 
issue of service connection for the cause of the veteran's 
death, VA believes that the Dingess/Hartman analysis must be 
analogously applied.  In the present appeal, the appellant 
was provided with notice of what type of information and 
evidence was needed to substantiate her claim, but she was 
not provided with notice of the type of evidence necessary to 
establish an effective date.  Since the Board is remanding 
this case for another matter, it is reasonable for the RO to 
give additional notice to comply with Dingess/Hartman.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should send the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  The veteran's claims file should be 
forwarded to a VA cardiologist for 
review.  Based on a review of the claims 
file, to include the veteran's service 
medical records, the physician should 
provide an opinion to the following 
questions along with a detailed rational:

a.  Is the physiologic heart murmur that 
was found during the veteran's pre-
induction examination in 1967 considered 
a disease process, or a congenital, 
developmental or familial defect?  (If 
the physician determines that the 
physiologic heart murmur is neither a 
disease process, nor a congenital, 
developmental or familial defect as 
determined in an August 1970 rating 
decision issued by the RO, the physician 
should provide a rational for this 
opinion.) 

b.  If considered a disease process, is 
it at least as likely as not that the 
veteran's heart murmur was aggravated by 
his active service, i.e., did it undergo 
a worsening in service beyond the natural 
progress of the disease?

c.  If considered a congenital, 
developmental or familial defect, is it 
at least as likely as not that the 
veteran's heart murmur was subject to a 
superimposed disease or injury in 
service?

d.  If the answer to either question (i) 
or (ii) is affirmative, is it at least as 
likely as not that the disease 
process/superimposed disease or injury 
was causally related to the veteran's 
fatal hypertensive and arteriosclerotic 
cardiovascular disease?

e.  Is it at least as likely as not that 
the veteran's fatal hypertensive and 
arteriosclerotic cardiovascular disease 
was manifested during service or within 
one year of discharge from service, or 
was otherwise causally related to any 
other incident or condition of the 
veteran's active service?

3.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



